ACCEPTED
                                                                                         03-14-00296-CV
                                                                                                 6687057
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    8/27/2015 3:44:58 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                            No. 03-14-00296-CV

                     IN THE THIRD COURT OF APPEALS            FILED IN
                                                       3rd COURT OF APPEALS
                             AT AUSTIN, TEXAS              AUSTIN, TEXAS
           ______________________________________________________
                                                       8/27/2015 3:44:58 PM
                                                                   JEFFREY D. KYLE
                                    CITY OF BERTRAM, TEXAS              Clerk
                                            Appellant

                                                             vs.

                             VICKI REINHARDT
                                  Appellee
           ______________________________________________________

          APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
                  TO FILE MOTION FOR REHEARING
                AND FOR EN BANC RECONSIDERATION

TO THE HONORABLE JUDGE OF THE DISTRICT COURT:

         NOW COMES Appellant City of Bertram, Texas, by and through its counsel

of record, to file this Motion for Extension of Time to file Motion for Rehearing

and for en Banc Reconsideration, and Appellant would respectfully show as

follows:

                                                      I.
                                                   SUMMARY

         Appellee Vicki Reinhardt filed suit against her former employer, Appellant

the City of Bertram, under the Texas Whistleblower Act, TEX. GOV’T CODE,

Chapter 554. The City filed a Plea to the Jurisdiction and Motion for Summary


Appellant’s Motion for Extension of Time to File
Motion for Rehearing and for en Banc Reconsideration/21256                      Page 1
Judgment that was denied by the Trial Court, and Appellant timely perfected this

appeal.

         On August 12, 2015, a three-judge panel issued a Memorandum Opinion

upholding in part and reversing in part the decision of the Trial Court. Appellant’s

deadline to ask this Court for rehearing and for en banc reconsideration is August

27, 2015. TEX. R. APP. P., Rule 49.1.

                                              II.
                                    MOTION TO EXTEND TIME

         Appellant seeks an additional thirty days from the date of the Court’s Order

on this motion to file its motion for rehearing and reconsideration en banc. A

motion for extension of time for filing a motion for rehearing and/or motion for

reconsideration en banc may be granted by the Court of Appeals. TEX. R. APP. P.,

Rule 49.8. Such a motion is timely as long as it is filed within fifteen days after the

last date for filing the motion. Id. Since the filing deadline for this Motion would

be today, August 27, 2015, this Motion is timely.

         This is the first time that Appellant has requested an extension of time with

respect to this matter and no previous extensions of time have been granted.

         Appellant asks for an order extending its deadline to thirty (30) days after

the Court’s Order granting this Motion.




Appellant’s Motion for Extension of Time to File
Motion for Rehearing and for en Banc Reconsideration/21256                        Page 2
         Appellant seeks additional time to prepare its Motion in order to have

adequate time to appropriately and completely address for the Court the issues to

be presented for consideration. Due to scheduling conflicts, counsel for Appellant

was unable to timely prepare the Motion, as she has been largely out of the office

and out of town during the available time, in mediation and depositions and has

been preparing motions and briefing with the respect to a Travis County jury trial

set for Monday, August 31, 2015.

         The issues before this Court arise from a Plea to the Jurisdiction and are

related to the preservation of the sovereign immunity of a governmental entity, of

significant importance to the jurisprudence of this State. Counsel for Appellant

seeks this extension of time to be able to prepare a Motion that will aid this Court

in its analysis and evaluation of the issues to be presented.

         This request is not sought for delay but so that justice may be done.

         WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays

this Court grant its Motion for Extension of Time and enter an order providing that

the filing deadline for any Motion for Rehearing and/or Motion for

Reconsideration en Banc with respect to the August 12, 2015 Order shall be 30

days from the date of the Order granting the extension, and for such and further

relief to which it may be justly entitled.


Appellant’s Motion for Extension of Time to File
Motion for Rehearing and for en Banc Reconsideration/21256                       Page 3
                                                        Respectfully submitted,

                                                        FLETCHER, FARLEY,
                                                        SHIPMAN & SALINAS, L.L.P.
                                                        1717 W. 6th Street, Suite 300
                                                        Austin, Texas 78703
                                                        (512) 476-5300
                                                        FAX (512) 476-5771

                                                        By: /s/Joanna Lippman Salinas
                                                              Joanna Lippman Salinas
                                                              Texas State Bar No. 00791122
                                                              joanna.salinas@fletcherfarley.com

                                                        Attorneys for Appellant, City of Bertram,
                                                        Texas



                               CERTIFICATE OF CONFERENCE

       I certify that I have attempted to confer with opposing counsel for Appellee
by telephone and by sending an email request for approval. I have not received a
response from counsel as of this time with respect to counsel’s position on this
Motion.

                                                        /s/ Joanna Lippman Salinas
                                                        Joanna Lippman Salinas




Appellant’s Motion for Extension of Time to File
Motion for Rehearing and for en Banc Reconsideration/21256                                    Page 4
                                    CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellant’s
Motion for Extension of Time has been provided to the following via electronic
service, in accordance with the Texas Rules of Civil Procedure, on August 27,
2015.

         Tracy D. Cluck
         LAW OFFICE OF TRACY D. CLUCK
         P.O. Box 855
         Dripping Springs, Texas 78620

         Zachary P. Hudler
         ZACHARY P. HUDLER, P.C.
         P.O. Box 1728
         Johnson City, Texas 78636


                                                        /s/Joanna Lippman Salinas
                                                        Joanna Lippman Salinas




Appellant’s Motion for Extension of Time to File
Motion for Rehearing and for en Banc Reconsideration/21256                          Page 5